648 S.E.2d 504 (2007)
HOSPITAL
v.
NCDHHS, et al.
No. 3P07.
Supreme Court of North Carolina.
June 27, 2007.
Noah H. Huffstetler, III, Raleigh, Denise M. Gunter, Winston-Salem, for Forsyth Mem. Hosp., et al.
Robert V. Bode, Diana E. Ricketts, S. Todd Hemphill, Raleigh, for NC Baptist Hospital.
Gary S. Qualls, Colleen M. Crowley, Gina L. Bertolini, Research Triangle Park, for High Point Health System.
Terrill Johnson Harris, Greensboro, Robert L. Wilson, Jr., William W. Stewart, Jr., Raleigh, for Lexington Memorial Hosp.
SUPREME COURT OF NORTH CAROLINA
The following order has been entered on the motion filed on the 25th day of January 2007 by Defendants and Defendant Intervenors to Take Judicial Notice:
"Motion Dismissed as moot by order of the Court in conference this the 27th day of June 2007."